     Case 2:20-cv-00564-JAM-EFB Document 13 Filed 07/20/20 Page 1 of 2


 1   DERICK E. KONZ, ESQ., SB No. 286902
       Email: dkonz@akk-law.com
 2   GÖKALP Y. GÜRER, ESQ., SB No. 311919
 3     Email: ggurer@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendants CITY OF ANDERSON and ANDERSON POLICE OFFICER
 8   KAMERON LEE
 9
                                    UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
     JAMES I. McMILLAN,                              )     Case No.: 2:20-cv-00564-JAM-EFB
12                                                   )
13                                   Plaintiff,      )     DEFENDANTS CITY OF ANDERSON
                                                     )     AND ANDERSON POLICE OFFICER
14                           vs.                     )     KAMERON LEE’S NOTICE OF
                                                     )     MOTION AND MOTION TO DISMISS
15
     ANDERSON FIRE PROTECTION                        )
16   DISTRICT, et al.                                )     DATE:       September 15, 2020
                                                     )     TIME        1:30 P.M.
17                                   Defendants.     )     DEPT:       6, 14th Floor
18           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
19           PLEASE TAKE NOTICE that on September 15, 2020 at 1:30 p.m., or as soon thereafter
20   as the matter may be heard in Courtroom 6, of the United States District Courthouse located at 501
21   I Street, Sacramento, California, Defendants CITY OF ANDERSON and ANDERSON POLICE
22   OFFICER KAMERON LEE will move, pursuant to Rule 12(b)(6) of the Federal Rules of Civil
23   Procedure, for an order dismissing Plaintiff JAMES I. McMILLAN’s First Amended Complaint
24   (ECF No. 9) without leave to amend.
25           This Motion will be made on the following grounds:
26           1.      Plaintiff’s first claim for Unreasonable Search pursuant to 42 U.S.C. § 1983 fails
27   to state a claim under the Fourth Amendment because Officer Kameron Lee performed a lawful
28   search incident to arrest pursuant to U.S. v. Robinson (1973) 414 U.S. 218, 235;
                                                     -1-
       DEFENDANTS CITY OF ANDERSON AND ANDERSON POLICE OFFICER KAMERON LEE’S NOTICE
                              OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-00564-JAM-EFB Document 13 Filed 07/20/20 Page 2 of 2


 1          2.      Plaintiff’s second claim for Cruel and Unusual Punishment and Deliberate
 2   Indifference pursuant to 42 U.S.C. § 1983 fails to state a claim under either the Eighth or
 3   Fourteenth Amendment because Plaintiff was neither a convicted prisoner nor a pre-trial detainee
 4   during his interactions with Officer Kameron Lee. Further, excessive force claims are limited to
 5   analysis under the Fourth Amendment, as provided in Graham v. Connor, 490 U.S. 386 (1989).
 6   Even if Plaintiff properly pleads an Excessive Force claim pursuant to 42 U.S.C. § 1983 under the
 7   Fourth Amendment, Plaintiff has insufficient evidence or has insufficient allegations to maintain
 8   a triable claim because any force used by Officer Lee was reasonable under the circumstances, and
 9   Officer Lee is entitled to qualified immunity;
10          3.      Plaintiff’s sixth claim under Monell v. Dep’t of Soc. Services of the City of N.Y.,
11   436 U.S. 658, 694 (1978) pursuant to 42 U.S.C. § 1983 fails to state a claim because the allegations
12   are purely conclusory and do not state factual matter pertaining to an unconstitutional custom,
13   policy, or practice; and
14          4.      Plaintiff’s seventh claim for Elder Abuse pursuant to California Welfare and
15   Institutions Code § 15657 fails to state a claim because Officer Lee’s actions do not constitute
16   “physical abuse” that is reckless, oppressive, fraudulent, or malicious.
17          This Motion will be based on this Notice of Motion and Motion, Memorandum of Points
18   and Authorities, Request for Judicial Notice, and Declaration of Gokalp Y. Gurer, as well as the
19   complete files and records in this action and on any such other matters as may be presented at or
20   before the time of the hearing.
21          This Motion is made following the conference of counsel pursuant to the Court’s standing
22   order which took place via phone on July 14, 2020.
23     Dated: July 20, 2020                                 ANGELO, KILDAY & KILDUFF, LLP
24                                                                 /s/ Gökalp Y. Gürer
25                                                          By:_________________________________
                                                               DERICK E. KONZ
26                                                             GÖKALP Y. GÜRER
                                                               Attorneys for Defendant CITY OF
27                                                             ANDERSON and ANDERSON POLICE
28                                                             OFFICER KAMERON LEE
                                                      -2-
       DEFENDANTS CITY OF ANDERSON AND ANDERSON POLICE OFFICER KAMERON LEE’S NOTICE
                              OF MOTION AND MOTION TO DISMISS
